DETAILED ACTION
Claims 1-20 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term MERCK, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
See at least para. 135 of the specification.
Note that MERCK is merely an example and all improper uses of trademarks found in the specification should be properly addressed, including MEDAREX, ROCHE, WYETH, etc.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademarks/trade names MEDAREX, MERCK, WYETH, etc.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe biotech companies and, accordingly, the identification/description is indefinite.
Claim 3 is also rejected for the recitations “Biogen Idee” and “Biogen Idel”. It appears that the recitations comprise a typographical error is intended to read as ---Biogen Idec---; see at least para. 135 of the instant specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Warnok et al. (Biotechnology and Bioengineering, 2005-see attached form 892), Fulton (PGPUB 20130171658-see attached form 892) and Wong (PGPUB 2011/0263828-cited by the IDS).
The claims are directed to (in part): a method comprising the steps of (a) contacting an affinity ligand bound heterogeneous glycoform antibody having exposed glycans of the Fc region with a reaction buffer designed for a particular glycoform modification for a time sufficient and under conditions to modify the glycoform of the Fc region to a substantially homogeneous single glycoform antibody; (b) optionally adding one or more nucleotide sugars and/or cofactors; and (c) releasing the substantially homogeneous single glycoform antibody from said affinity ligand; see claim 1. 
 Warnok teaches a method of in vitro galactosylation of human serum IgG; see title and abstract as well as instant claims 2, 4, 7 and 17. The author teaches that this method remodels heterogeneous IgG glycoforms, enabling the preparation of IgG molecules with homogenous glycan chains in which >98% of neutral glycans attached to 1kg IgG are converted to the G2 glycoform; see abstract, the preamble of instant claim 6. See p. 833, col. 1 for disclosing the reaction mixture comprising MnCl2, UDP-galactose and GaT-1 (or beta1-4 galactosyltransferase); see instant claims 8, 11 and 13. Also see p. 836, col. 1 and Table I for describing carrying out the reaction for 48-72 hours at 32C, pH 6.5; see instant claims 9, 10 and 15. See Table III, p. 839 which indicates that the reaction was applied to Protein A-Sepharose, washed with Tris buffer, pH 7.2 and eluted; see instant claims 14 and 16. The author teaches that it would be desirable to convert IgG molecules to a single defined glycoform (>90%), both to develop reagents for studying the impact of glycosylation of Fc effector functions, and to prepare mAb drugs with a desired glycoform; see p. 832, col. 1. 
While Warnok discloses an enzymatic reaction mixture and conditions for use of successfully converting IgG molecules to a single defined glycoform, Warnok does not affinity ligand bound antibody (see all claims, including claim 1); wherein the antibody is mAb rituximab (see claim 3); wherein the concentration ranges for nucleotide sugars or a cofactor are as listed in claims 12 and 13; wherein the affinity ligand is Protein A which is linked to a solid support including agarose, etc. (claim 14); wherein the wash buffer of about pH 6.0-8.0 comprises PBS (claim 16); and, combining the homogenous single glycoform antibody with a pharmaceutically acceptable carrier (claim 18). 
Fulton describes a method of treating glycoproteins, including antibodies, comprising the steps of: a) adding a sample to a solid phase support comprising a solid phase and an affinity ligand which binds to the target glycoproteins, which molecule is immobilized on the solid phase, thereby binding the target glycoprotein to the molecule on the solid phase, b) washing the solid phase with a buffer to wash away any unbound glycoprotein and c) contacting the bound target glycoprotein on the solid phase with an enzyme that catalyzes the release of glycans from glycoproteins, thereby releasing the glycans from the target glycoprotein; see whole document, including para. 13-14, as well as instant claims 1. See para. 24 for disclosing that the method involves sharply reducing the number of steps than current techniques as well as reducing the amount of enzyme and other reagents needed. Para. 24 discloses that the method permits the quantitative recovery of both the target glycoprotein and of the glycans released from the protein in a single workflow and the method results in a high degree of reproducibility. Para. 32, 40 and 41 teach that the solid support may include agarose, polystyrene, etc. and affinity ligands may include Protein A, Protein G or Protein L; see instant claim 81. Para. 43 and 45 disclose washing away non-binding proteins, using 
Wong is cited for teaching a method for modifying human antibodies by glycan engineering; see title and whole document. The inventor teaches that rituximab is a known antibody of the prior art for the treatment of cancer; see para. 9. Wong also teaches that certain glycoforms of a human antibody exhibit improved therapeutic effects; see para. 12.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a solid phase and an affinity ligand as well as a wash buffer as taught by Fulton in the method described by Warnok. One would have been motivated to do so for the advantage of sharply reducing the number of steps than current techniques as well as reducing the amount of enzyme and other reagents needed and washing away non-binding proteins in order to avoid contaminating the final results. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use other antibodies, including those used in treating cancer immunotherapy or an immune disorder, such as rituximab, in the method described by the combined teachings of Warnok and Fulton. One would have been motivated to do so for the advantage of preparing a mAb with a desired glycoform. Separately, Wong teaches that certain glycoforms of a human antibody exhibit improved therapeutic effects and one of ordinary skill in the art would have been motivated to optimize the therapeutic effects by achieving the most optimal glycoform of antibody.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify various parameters of the reaction mixture or washing buffer, etc. 
It would have been obvious for one of ordinary skill in the art to prepare a composition comprising the homogeneous single glycoform antibody and a pharmaceutically acceptable carrier. One would have been motivated to do so for the advantage of preparing the composition for administration. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the applied prior art; for example, glycan engineering of a known and characterized antibody, attaching antibodies to a solid support, galactosylation of human IgG, rituximab is a known and characterized antibody of the prior art, preparation of a composition comprising a pharmaceutically acceptable carrier, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648